Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED DESCRIPTION
1.	Claims 1-20 are pending.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on  12/21/2021 and 06/22/2022.  The 12/21/2021 is a duplicate of the IDS filed on 06/22/2022 and has not been considered by the Examiner. The 06/22/2022 submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement filed on 06/22/2022  is being considered by the examiner.
Drawings
3.	The drawings filed on 12/21/2021  have been accepted by the Examiner.
Examiner’s Notes

4.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of USPAT No. 11,237952.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both application discloses the limitation  “A method, comprising: mutating, by a processor running a first computing thread among a plurality of computing threads each executing target object code in a target runtime environment, part of a class file of target source code”; “ causing, by the processor, a compiler executing in the first computing thread to compile the class file of the target source code containing the mutation without compiling other class files of the target source code, resulting in generating a mutant class object code; and replacing, by the processor, a non-mutant object class code of the executing target object code with the mutant class object code.”, 
The difference between the instant claim and patented claim is the patented claim recites the limitation  “wherein part of the class file or a different class file of the target source code is being mutated substantially concurrently, by the processor or by a different processor, in at least one other computing thread of the plurality of computing threads, and the part of the class file of the target source code is being mutated, by the processor or by a different processor, in the at least one other computing thread in a manner heterogeneous to the mutation of the part of the class file of the target source code in the first computing thread”;
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify or to omit the additional elements of claim 1 of patented claim to arrive at claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Claim Interpretation under 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to
cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
6.	 An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C.
112(f) (pre-AIA  35 U.S.C. 112, sixth
paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitations from claims 8-14  have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders:
“class file mutating submodule” coupled with functional language;
“compiler configuring submodule” coupled with functional language;
“class loading submodule” coupled with functional language; 
“class file read/write submodule” 
“class file mutating submodule” 
“test executing submodule” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 8-14 have been interpreted to cover the corresponding
structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: See paragraph [0093], [0110] [0111] and Figure 4. Thus the systems appear to be in the hardware devices or circuits.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claim 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8 and 15 recite the limitation “mutating part of class file of target source code”. The specification in paragraph [0010] describes “mutations of target object code” not the “target source code”. [0010] “individual mutations of target object code during runtime and mutation testing of the target object code”. It is not clear from the claim language that the mutating of target source code or target object code.  The Examiner interprets that the limitation as “mutating target object code”.
The dependent claims are rejected under the same reason of the rejection of the independent claims above. 
Claims 1, 8 and 15 recite the limitation “a first computing thread”.  The claims do not recite any other thread as a “second computing thread”. It is not clear from the claims language which thread is a first computing thread. The Examiner interprets any thread from the plurality of threads could be the first computing thread. 
Claims 5 and 19 recite the limitation “target source code is being mutated substantially concurrently”; claim 12 recites “mutate part of the class file or a different class file of the target source code substantially concurrently”. The term “substantially” is an indefinite term. The present specification and claims do not indicate any standard for the “Substantially concurrently”. Therefore, the term “substantially concurrently” makes the claims vague and indefinite.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-7 and 15-20 and 8-14  are rejected under 35 U.S.C. 103 as being unpatentable over SATYARTH (US 20210096837) and further in view of RAUNDAHL   (US  20150100951 A1) 
As per claim 1, A method, comprising: SATYARTH discloses: mutating, by a processor running a4 first computing thread among  a plurality of computing threads each executing target object code in a target , part of a class file of target source code (Abstract, [0002] [0003] [0004] )” continuing to mutate and test the through successive intermediate versions of the candidate  software object until a version of the candidate software object satisfies all of the one or more functional  requirements, wherein each successive intermediate version of the candidate software satisfies at least one functional requirement not satisfied by preceding versions of the candidate software object”) and [0019] “The techniques disclosed herein eliminate the need for a programmer or team of programmers to write program code. Instead, a set of functional requirements for a “target software object" can be defined, and the executable program code for the target software object can be generated automatically through an iterative process of mutation and artificial selection, which will be described in detail in the examples that follow. The target software object 130 may be a standalone program or may be a component of a suite of programs. The mutation unit 110 may perform the mutation  aspect of the automated software development techniques disclosed herein [0020] The user interface may also permit the user to create a version of the mutation unit configuration parameters 145 for each of a plurality of target of software objects 130 to be developed’), plurality of threads are shown in [0013] [0016] [0017] [0032] [0048] where the set of executable scripts/instructions are the plurality of threads as claimed; class file of target source code is shown in [0019] [0020] where executable program code for the target software object that is in a file format is the class file of the target source code as claimed.
causing, by the processor, a compiler executing in the first computing thread to compile the class file containing the mutation [0018] [0019] [0020] without compiling other class files of the target source code [0022] [0039] the target software object 130 have been satisfied, and the mutation unit 110 has protected the portions of the code section that include this code from further mutation. [0043] [0022] [0031], resulting in generating a mutant class object code (Abstract, mutating executable binary object code of the initial version of the candidate software object to generate a first intermediate version; testing the first intermediate version to determine whether the first intermediate version satisfies at least one of the one or more functional requirements by executing the first intermediate version and a set of automated tests; and continuing to mutate and test the candidate software object through successive intermediate versions of the candidate software object until a version of the candidate software object satisfies all of the one or more functional requirements[0002] [0003] [0015] [0021] [0022] [0023] “The mutation unit 110 can mutate the bae software object 105 to generate a candidate software object’); and adding, by the processor, a non-mutant object class code of the executing target object code with the mutant class object code [0022] and Figure 2A, where the blank executable code section is the non-mutant object class that is changed by executable program code that is generated by the mutation unit (0022) that is the mutant class object. Figure 2A shows the non-mutant object class is replaced by the mutant class object code.
SATYARTH does not specifically disclose replace method and the runtime environment. However, in an analogous art RAUNDAHL  discloses the runtime environment. (RAUNDAHL  Abstract, [0019] [0022] [0034] [0036]), where updated class is replaced by previous class by loading method.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of RAUNDAHL with the method of SATYARTH. The modification would be obvious because this mechanism provides correct runtime behavior when an existing set of classes/objects in a running application are changed by another classes in a dynamic update.
As per claim 2 the rejection of claim 1 is incorporated and further SATYARTH discloses writing, by the processor, the target source code to non-volatile storage including the class file containing the mutation before configuring the compiler [0022] [0019] [0020] [0014] [0021] [0002].
As per claim  3 the rejection of claim 1 is incorporated and further SATYARTH discloses: wherein mutating part of the class file comprises mutating a line of code of the class file (Abstract, [0015] [(0020]) where the mutating the software object that including a variety of file format and mutating software object inherently including mutating a line of code of the class file as claimed.
As per claim 4 the rejection of claim 1 is incorporated and further SATYARTH discloses wherein mutating part of the class file is performed in accordance with one of a  plurality of nutation patterns of a mutation configuration [0019] the target software object can be generated automatically through an iterative  process of mutation [20] “The mutation unit may also provide a user interface that permits a user to create, view, modify, or delete mutation unit configuration parameters 145. The user interface may also permit the user to create a version of the mutation unit configuration parameters 145 for each of a plurality of target software objects 130  to be developed”).
As per claim 5  the rejection of claim 1 is incorporated and further SATYARTH discloses: wherein the class file mutating submodule is configured to mutate part of the same class file or a different class file of the target source code. substantially concurrently among the plurality of cornuting threads  (Satyarth[ 0003] [0004] [0014] [0020] [0048] [0049]. 
Neither Satyarth nor RAUNDAHL disclose  mutated substantially concurrently. It is common knowledge in the art that code is being mutated substantially concurrently. The modification would be obvious because such processing has performed without reducing the efficiency of the program development.
To support the common knowledge the reference Heishi (US 6324639) is cited in the 892.
As per claim 6 the rejection of claim 1 is incorporated and further SATYARTH discloses: wherein the compiler is configured by the processor executing a compiler script including a parameterized call to the compiler [20], [21], [22], [53].
As per claim 7 the rejection of claim 1 is incorporated and further SATYARTH discloses: executing, by the processor in the first computing thread, pending unit tests among a test suite against the executing target object code after replacing the non-mutant object class code (Abstract, [2], [4], [17], [22], 23, [25].
Claims 15-20  are the computer readable storage medium claims corresponding to the method claims 1-5 and 7 respectively and rejected under the same reason set forth in connection of the rejection of claims 1-5 and 7 above.
Claims 8 -15 are rejected under 35 U.S.C. 103 as being unpatentable over SATYARTH (US 20210096837) and further in view of RAUNDAHL   (US  20150100951 A1) 
 As per claim 8, SATYARTH (US 20210096837 discloses: A computing host comprising: one or more processors; and memory communicatively coupled to the one or more processors, the memory storing computer-executable modules executable by the one or more processors thali, when executed by the  one or more processors, perform associated operations, the computer-executable modules comprising: a compiler module [0002] [0003] [0004] [0014] [0018]; and a mutation test managing module further comprising (Abstract, [0003] [0004]) a class file mutating sub nodule configured to mutate, a first computing thread among a plurality of computing threads each executing target object cade in a target environment, part of a class file of target source code (Abstract, [0002] [0003] [0004] )” continuing to mutate and test the candidate software object through successive intermediate versions of the candidate software object until a version of the candidate software object satisfies all of the one or more functional requirements, wherein each successive intermediate version of the candidates software satisfies at least one functional requirement not satisfied by preceding versions of the candidate software object’”) and [0019] “The techniques disclosed herein eliminate the need for a programmer or team of programmers to write program code. Instead, a set of functional requirements for a "target software object" can be defined, and the executable program code for the target software object can be generated automatically through an iterative steps of mutation and artificial selection, which will be described in detail in the examples that follow. The target software object 130 may be a standalone program or may be a component of a suite of programs. The mutation unit 110 may perform the mutation aspect of the automated software development techniques disclosed herein [0020] The user interface may also permit the user to create a version of the mutation unit configuration parameters 145 for each of a plurality of target  software objects 130 to be developed’), plurality of threads are shown in [0013] [0016] [0017] [0032] [0048] where the set of executable scripts/instructions are the plurality of threads as claimed; class file of target source code is shown in [0019] [0020] where executable program code for the target software object that is in a file format is the class file of the target source code as claimed.:; SATYARTH discloses mutating executable binary object code and continuing mutate and test the candidate software object [0004] shows a mutation test managing module and class file mutating submodule as claimed.
a compiler configuring submodule configured to configure the compiler module executing in the first computing thread to compile class file containing the mutation without compiling other class files of the target source code, resulting in generating a mutant class object code; [0018] [0019] [0020] without compiling other class files of the target source code [0022] [0039] the target software object 130 have been satisfied, and the mutation unit 110 has protected the portions of the code section that include this code from further mutation. [0043] [0022] [0031], resulting in generating a mutant class object code (Abstract, mutating executable binary object code of the initial version of the candidate software object to generate a first intermediate version; testing the first intermediate version to determine whether the first intermediate version satisfies at least one of the one or more functional requirements by executing the first intermediate version and a set of automated tests; and continuing to mutate and test the candidate software object through successive intermediate versions of the candidate software object until a version of the candidate software object satisfies all of the one or more functional requirements[0002] [0003] [0015] [0021] [0022] [0023] “The mutation unit 110 can mutate the base software object 105 to generate a candidate software object”) ; and the compiler configuring submodule is shown in [0018]
adding, by the processor, a non-mutant object class cade of the executing target object code with the mutant class object code [0022] and Figure 2A, where the blank executable code section is the non-mutant object class that is changed by executable program code that is generated by the mutation unit (0022) that is the mutant class object. Figure 2A shows that the non-mutant abject class is replaced by the mutant class object code.
However, in an analogous art RAUNDAHL  discloses the runtime environment. (RAUNDAHL  Abstract, [0019] [0022] [0034] [0036]), where updated class is replaced by previous class by loading method.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of RAUNDAHL with the method of SATYARTH. The modification would be obvious because this mechanism provides correct runtime behavior when an existing set of classes/objects in a running application are changed by another classes in a dynamic update.
As per claim 9 the rejection of claim 8 is incorporated and further SATYARTH discloses: wherein the mutation test managing module further comprises 4 class file read/write submodule configured to write the target source code of non-volatile storage including the classfile containing the mutation before the compiler configuring submodule configures the compiler (SATYARTH, [0022] [0019] [0020] [0014] [0021] [0002]}. Read/write module is shown in (017}, (00748).
As per claim 10 the rejection of claim 8 is incorporated and further SATYARTH discloses:, wherein the class file mutating submodule is configured to mutate part of the class file by mutating a line of code of the class file (Abstract, [0015] [0020]) where the mutating the software object that including a variety of file format and mutating software object inherently including mutating a line of code of the class file as claimed.
As per claim 11 the rejection of claim 8 Is incorporated and further SATYARTH discloses:, wherein the class file mutating submodule is configured to mutate part of the class file in accordance with one of a plurality of mutation patterns of a mutation configuration  [0019] the target software object can be generated automatically through an iterative  process of mutation [0020] “The mutation unit 110 may also provide a user interface that permits a user to create, view, modify, or delete mutation unit configuration parameters 145. The user interface may also permit the user to create a version of the mutation unit configuration parameters 145 for each of a plurality of target software objects 130 to be developed”).
As per claim 12 the rejection of claim8 is incorporated and further SATYARTH discloses: wherein the class file mutating submodule is configured to mutate part of the same class file or a different class file of the target source code. substantially concurrently among the plurality of cornuting threads  (Satyarth[ 0003] [0004] [0014] [0020] [0048] [0049]. 
Neither Satyarth nor RAUNDAHL disclose  mutated substantially concurrently. It is common knowledge in the art that code is being mutated substantially concurrently. The modification would be obvious because such processing has performed without reducing the efficiency of the program development.
To support the common knowledge the reference Heishi (US 6324639) is cited in the 892.
As per claim 13 the rejection of claim 8 is incorporated and further SATYARTH discloses, wherein the compiler configuring submodule is configured to configure the compiler by executing a compiler script including a parameterized call to the compiler (SATYARTH [0020] [0021] [0022] [0053)).
As per claim 14 the rejection of claim 8 is incorporated and further SATYARTH discloses, further comprising  a test executing submodule configured to execute, in the first computing thread, pending unit tests among a test suite against the executing target object code after the class loading submodule replaces the non-mutant object  class code (Abstract, [0002] [0004] [0017] [0022] [0023] [0025)).

Conclusion
9.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.

Rajpal   US 20180365139 A1 performing a mutation of one or more bytes of the input file and determining which parts of the code were executed when the code was run with the mutated input file. Machine stores, for each run, an indication of whether the mutation caused execution of a portion of the code which was not executed prior to the mutation, Machine generates heatmap of the input file based on the stored indications. The heatmap maps each of the bytes in the input file to a value indicating whether the mutation of the byte caused execution of the portion of the code for testing which was not executed prior to the mutation. Machine tailors fuzzing algorithm based on heatmap.

Bush US 20180365139 A1  a mechanism is desired by which a processor executing mutator code may suspend execution at a safe point defined therein to facilitate garbage collection. A desirable mechanism is computationally efficient and imposes minimal overhead on the mutator computation. ) In any case, compiler 610 (as an exemplary mutator code preparation facility) takes a source language encoding 620 of mutator process instructions (e.g., Java language statements, "C" or "C++" source code, etc.) and performs operations to generate executable mutator code 630 (e.g., SPARC machine code, other processor object code, 

Agesen US 6101580 A Apparatus And Method For Assisting Exact Garbage Collection By Using A Stack Cache Of Tag Bits
                     
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAMELI DAS whose telephone number is (571)272-3696.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:00 pm (ET).

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mr. Emerson Puente can be reached at (571) 272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAMELI DAS/Primary Examiner, Art Unit 2196